                                          Case 4:20-cv-07370-HSG Document 13 Filed 02/05/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GIOVONTE DOUGLAS,                                Case No. 20-cv-07370-HSG
                                   8                     Petitioner,                      JUDGMENT
                                   9              v.

                                  10     JEFF LYNCH, Warden,
                                  11                     Respondent.

                                  12
Northern District of California
 United States District Court




                                  13           For the reasons set forth in the Order of Dismissal, this action is DISMISSED without

                                  14   prejudice. The Clerk shall enter judgement in favor of Respondent and against Petitioner, and

                                  15   close the file.

                                  16           IT IS SO ORDERED.

                                  17   Dated: 2/5/2021

                                  18                                                  ______________________________________
                                                                                      HAYWOOD S. GILLIAM, JR.
                                  19                                                  United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
